U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING Commission File Number: 0-25356 (Check One): [ ] Form10-K [ ] Form20-F [ ] Form11-K [X] Form10-Q [ ] Form N-SAR For Period Ended:June 30, 2009 [] TransitionReport on Form10-KSB [] TransitionReporton Form20-F [] TransitionReport on Form 11-K [] TransitionReportonForm10-QSB [] Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notificationrelates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Part I - Registrant Information Azzurra Holding Corporation Full Name of Registrant Not Applicable Former Name if Applicable 6080 Center Drive, Suite 600
